Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Detailed Action
Applicant amended claims 24, 32 and 40 and presented claims 24-46 for reconsideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of Application No.: 13/570976 which was allowed on 10/09/2020. According to the observation provided below, claims in the allowed application 13/570976 claims all the limitations set forth in the instant claims 24-48.

Instant Application

App. No.:13/570976
24
1
receiving the ambiguous search input of the plurality of unresolved keystrokes
receiving an ambiguous search input resulting from a plurality of unresolved
keystrokes, wherein the unresolved keystrokes correspond to multiple characters resulting in the ambiguous search input;
wherein the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved 


in response to detecting the word separator, identifying a plurality of potential search queries, each potential search query having multiple words, based on the ambiguous search input and the multiple characters corresponding to the unresolved keystrokes
wherein a first word in a first potential
search query of the plurality of potential search queries comprises a first set of characters that correspond to the first set of unresolved keystrokes, and a second word of the words in the first potential search query comprises the second set of characters that correspond to the second set of the plurality of unresolved keystrokes;
wherein a first word of the words in a first potential search of the plurality of potential search queries includes a first set of characters that correspond to the first set of unresolved keystrokes and
a second word of the words in the first potential search m includes a second set of characters that correspond to the second set of unresolved keystrokes
in response to identifying the plurality of potential search queries:
in response to identifying the plurality of potential search queries:
identifying a respective content type associated with each potential search query of the plurality of potential search queries,
identifying a first content type associated with a first subset of the plurality of potential search queries;
determining a respective relevance value for each potential search query of the plurality of potential search queries based on the respective content types; and
in response to identifying the first content type, computing a first content type relevance value of the first content type based on a similarity of the first content type to a characteristic of the ambiguous search input; identifying a second content type associated with a second subset of the plurality of potential search queries; in response to identifying the second content type, computing a second content type relevance value of the second content type based on a similarity of the second content type to the characteristic of the ambiguous search input; and
ranking each potential search query of the plurality of potential search queries based on the respective relevance values; and
ranking the first subset of potential search queries relative to the second subset of potential search results queries by comparing the first content type relevance value to the second content type relevance value; determining that a first 

determining that a first potential search query in the first subset corresponds to a multi-word term and a second potential search query in the first subset corresponds to a multi-word abbreviation; and
generating for display potential search queries, organized based on the ranking of each potential search query of the plurality of potential search queries.
generating for display the first potential search query and the second potential
search query based on the rank of the first subset of potential search queries including presenting the first potential search query before the second potential search query in response to determining that the first potential search query corresponds to the multi-word term and that the second potential search query corresponds to the multi-word abbreviation. 
25
2
26
3
27
4
28
5
29
6




30
7
31
8










Claims 32-46 are rejected for the same reason stated for claims 1-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29, 31-37 and 39-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lowles et al., Pub. No.: US 2005/0246365 (Lowles) in view of IDS provided reference, Fux et al. Pub. No.: US 2005/0283540 (Fux) and further in view of Baluja, Pub. No.: US 2006/0230350 (Baluja).

Claim 24.	Lowles teaches:	
A method for disambiguating an ambiguous input of a plurality of unresolved keystrokes, the method comprising:
receiving the ambiguous input of the plurality of unresolved keystrokes; (¶ 66, user input through a reduced keyboard is ambiguous) 
identifying a plurality of potential input recommendations comprising one or more words based on the ambiguous input of the unresolved keystrokes, wherein a first word in a first potential input recommendation of the plurality of input recommendations comprises a first set of characters that correspond to the first set of unresolved keystrokes and a second word of the words in the first potential input recommendation comprises a second set of characters that correspond to the second set of the plurality of unresolved keystrokes; (¶¶ 66, 67, based on the ambiguous keystroke sequences inputted by a user, multiple list of 
in response to identifying the plurality of potential input recommendations:
identifying a respective content type associated with each potential input recommendation of the plurality of potential input recommendations, (¶ 67, variants in the list of variants are selected based on the categories/content types)
determining a respective relevance value for each potential input recommendation of the plurality of input recommendations based on the respective content types; (¶ 68, categories/content types are accessed in predetermined priority/relevance value and weighted variants are presented based on the predetermined priority)
ranking each potential input recommendation of the plurality of potential input recommendations relative to other potential input recommendations based on the respective relevance values; and (¶ 68, categories/content types are accessed in predetermined priorities/relevance values and categorized weighted variants are presented based on the predetermined priority)
generating for display potential input recommendations, organized based on the ranking of each potential input recommendation of the plurality of potential input recommendations. (¶ 68, categories/content types are accessed in predetermined priority/relevance value and categorized weighted variants are presented based on the predetermined priority)
Lows did not specifically disclose wherein the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved keystrokes, and the second set of the plurality of unresolved keystrokes; 
the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved keystrokes, and the second set of the plurality of unresolved keystrokes. (¶ 20, wherein the user input is ambiguous input and ¶¶ 123-124, wherein a word separator such as a hyphen is detected in the user input)
Both Lows and Fux process a user unresolved text input and suggest words in response to the input. Lows, ¶ 35; Fux ¶ 20. Therefore, it would have been obvious to a person having ordinary skill in the art to combine the applied references for disclosing the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved keystrokes, and the second set of the plurality of unresolved keystrokes because doing so would further increase usability of Lows by explicitly detecting and processing certain predefined symbols such word separators in the user input.
Lows as modified did not disclose the input as search input and the input recommendations as potential search queries.
Baluja, ¶¶ 4, 8, 11, 33 discloses assisting a user with text entry while the user is using “a limited keyboard such as a telephone keypad” for submitting queries to search engine. 
The applied references process a user ambiguous input. Lows, ¶ 35; Fux ¶ 20; Baluja, ¶¶ 4-8. Baluja further discloses a user input is a search input. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including an input as a search query input and the recommendations as potential search queries in Lows as modified for achieving the same result of disambiguating the text entered by a user.

Claim 32.	Lowles teaches:
A system for disambiguating an ambiguous input of a plurality of unresolved keystrokes, the system comprising: control circuitry;
input circuitry configured to receive the ambiguous input of the plurality of unresolved keystrokes; (¶ 67, based on the user ambiguous input multiple list of variants/recommendations including a first category of words and a second category of words are identified)
a memory storing processor-executable instructions, wherein the control circuitry is coupled to the memory and configured to, in response to receiving the ambiguous input: 
 identify a plurality of input recommendations comprising one or more words based on the ambiguous input of the unresolved keystrokes, wherein a first word in a first potential input recommendation of the plurality of input recommendations comprises a first set of characters that correspond to the first set of unresolved keystrokes and a second word of the words in the first potential input recommendation comprises a second set of characters that correspond to the second set of unresolved keystrokes; (¶ 67, based on the user ambiguous input multiple list of variants/recommendations including a first category of words and a second category of words are identified) 
in response to identifying the plurality of potential input recommendations:
identifying a respective content type associated with each potential input recommendation of the plurality of potential input recommendations, (¶ 67, variants in the list of variants are selected based on the categories/content types)
determining a respective relevance value for each potential input recommendation of the plurality of input recommendations based on the respective content types; (¶ 68, categories are accessed in predetermined priority/relevance value and weighted variants are presented based on the predetermined priority)
ranking each potential input recommendation of the plurality of potential input recommendations relative to other potential input recommendations based on the respective relevance values; and (¶ 68, categories are accessed in predetermined priorities/relevance values and categorized weighted variants are presented based on the predetermined priority)
generating for display potential input recommendations, organized based on the ranking of each potential input recommendation of the plurality of potential input recommendations. (¶ 68, categories are accessed in predetermined priority/relevance value and categorized weighted variants are presented based on the predetermined priority)
Lows did not specifically disclose wherein the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved keystrokes, and the second set of the plurality of unresolved keystrokes. 
Fux discloses the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved keystrokes, and the second set of the plurality of unresolved keystrokes. (¶ 20, wherein the user input is ambiguous input and ¶¶ 123-124, wherein a word separator such as a hyphen is detected in the user input)
Both Lows and Fux process a user unresolved text input and suggest words in response to the input. Lows, ¶ 35; Fux ¶ 20. Therefore, it would have been obvious to a person having ordinary skill in the art to combine the applied references for disclosing the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved keystrokes, and the second set of the plurality of unresolved keystrokes because doing so 
Lows as modified did not disclose the input as search input and the input recommendations as potential search queries.
Baluja, ¶¶ 4, 8, 11, 33 discloses assisting a user with text entry while the user is using “a limited keyboard such as a telephone keypad” for submitting queries to search engine. 
The applied references process a user ambiguous input. Lows, ¶ 35; Fux ¶ 20; Baluja, ¶¶ 4-8. Baluja further discloses a user input is a search input. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including an input as a search query input and the recommendations as potential search queries in Lows as modified for achieving the same result of disambiguating the text entered by a user.

Claim 40.	Lowles teaches:
A non-transitory computer-readable medium having instructions recorded thereon for execution by a processor, the instructions comprising:
an instruction for receiving an ambiguous input of the plurality of unresolved keystrokes; (¶ 67, based on the user ambiguous input multiple list of variants/recommendations including a first category of words and a second category of words are identified)
an instruction for identifying a plurality of potential inputs comprising one or more words based on the ambiguous input of the unresolved keystrokes, wherein a first word in a first potential input recommendation of the plurality of input recommendations comprises a first set of characters that correspond to the first set of unresolved keystrokes and a second word of the words in the first potential input recommendation comprises a second set of characters that correspond to the second set of the plurality unresolved keystrokes; (¶ 67, based on the user ambiguous input multiple list of variants/recommendations including a first category of words and a second category of words are identified) 
in response to identifying the plurality of potential input recommendations:
an instruction for identifying a respective content type associated with each potential input recommendation of the plurality of potential input recommendations, (¶ 67, variants in the list of variants are selected based on the categories/content types)
an instruction for determining a respective relevance value for each potential input recommendation of the plurality of input recommendations based on the respective content types; (¶ 68, categories are accessed in predetermined priority/relevance value and weighted variants are presented based on the predetermined priority)
an instruction for ranking each potential input recommendation of the plurality of potential input recommendations based on the respective relevance values; and (¶ 68, categories are accessed in predetermined priorities/relevance values and categorized weighted variants are presented based on the predetermined priority)
an instruction for generating for display potential input recommendations, organized based on the ranking of each potential input recommendation of the plurality of potential input recommendations. (¶ 68, categories are accessed in predetermined priority/relevance value and categorized weighted variants are presented based on the predetermined priority)
Lows did not specifically disclose wherein the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved keystrokes, and the second set of the plurality of unresolved keystrokes; 
the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved keystrokes, and the second set of the plurality of unresolved keystrokes. (¶ 20, wherein the user input is ambiguous input and ¶¶ 123-124, wherein a word separator such as a hyphen is detected in the user input)
Both Lows and Fux process a user unresolved text input and suggest words in response to the input. Lows, ¶ 35; Fux ¶ 20. Therefore, it would have been obvious to a person having ordinary skill in the art to combine the applied references for disclosing the ambiguous search input comprises a first set of the plurality of unresolved keystrokes, a second set of the plurality of unresolved keystrokes and a word separator that separates the first set of the plurality of unresolved keystrokes, and the second set of the plurality of unresolved keystrokes because doing so would further increase usability of Lows by explicitly detecting and processing certain predefined symbols such word separators in the user input.
Lows as modified did not disclose the input as search input and the input recommendations as potential search queries.
Baluja, ¶¶ 4, 8, 11, 33 discloses assisting a user with text entry while the user is using “a limited keyboard such as a telephone keypad” for submitting queries to search engine. 
The applied references process a user ambiguous input. Lows, ¶ 35; Fux ¶ 20; Baluja, ¶¶ 4-8. Baluja further discloses a user input is a search input. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including an input as a search query input and the recommendations as potential search queries in Lows as modified for achieving the same result of disambiguating the text entered by a user.

The combination of Lows, Fux and Baluja teach:
The method of claim 24, wherein each respective content types comprises a characteristic of the ambiguous search input that is a number of characters of the ambiguous search input, and wherein the relevance value has a dynamic value which changes in dependence on the number of characters of the search input. (Lowles, ¶ 67, variants in the list of variants are organized based on the categories/content types; Baluja, ¶ 42, wherein relevancy is adjusted dynamically based on the prior entered word)
Claims 33 and 41 are rejected under the same rationale as claim 25.

Claim 26.	The method of claim 24, wherein each respective content types comprises a characteristic of the ambiguous search input that is a number of characters of the ambiguous search input, and wherein the relevance value decreases as the number of characters of the input increases. (Lowles, ¶ 67, variants in the list of variants are organized based on the categories/content types; Baluja, ¶ 42, wherein relevancy of an entered word is adjusted dynamically based on the prior entered word; note that increasing or decreasing relevancy based on the number of character is considered a design choice)
Claims 34 and 42 are rejected under the same rationale as claim 26.

Claim 27.	The method of claim 24, wherein ranking each potential search query of the plurality of potential search queries based on the respective relevance values further comprises:
comparing a first location relevance of the first potential search query to a second location relevance of a second potential search query. (Lowles, ¶ 68, wherein categories are accessed in predetermined priorities/relevance values and categorized weighted variants are presented based on the predetermined priority; Baluja, ¶¶ 17, 28, suggested words are determined based on location relevance)


Claim 28.	The method of claim 24, wherein a characteristic of the ambiguous search input is whether the ambiguous search input represents a multi-word abbreviation. (Lowles, ¶¶ 66-68, wherein categorized variants include multiword acronym/abbreviation category)
Claims 36 and 44 are rejected under the same rationale as claim 28.

Claim 29.	The method of claim 24, wherein ranking each potential search query of the plurality of potential search queries based on the respective relevance values further comprises: 
comparing a first temporal relevance of the first potential search query to a second temporal relevance of a second potential search query. (Lowles, ¶ 68, wherein categories are accessed in predetermined priorities/relevance values and categorized weighted variants are presented based on the predetermined priority; Baluja, ¶ 62, suggested words are determined based on temporal relevance)
Claims 37 and 45 are rejected under the same rationale as claim 29.

Claim 31.	The method of claim 24, wherein identifying the plurality of potential search queries is performed on a different device from a device on which the unresolved keystrokes are made. (Baluja, ¶ 87, any component of the system can be implemented in a  remote sever)

Claim 39.	The system of claim 32, wherein the processor is part of a first device, and wherein the system further comprises a second device comprising a keypad configured to provide the unresolved keystrokes. (Baluja, ¶ 87, fig. 4, 102 provide unresolved keystroke to any component of the system residing in a remote sever)

Claims 30, 38 and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lowles, Fux and Baluja as applied to claims 24, 32 and 40 above in view of Sanders, Pub. No.: US 2004/0194141 (Sanders).

Claim 30.	Lowles as modified taught the method of claim 24; Lowles as modified did not teach wherein the first content type is TV channels.
Sanders teaches a content type is TV channels. (¶ 54, wherein a user is searching for a TV channel and ¶ 40, wherein as a user types, i.e., “Discovery”, a pop-up list of possible word completions, i.e., “DISCOVERY CHANNEL” is presented to the user.
Lows, Baluja and Sanders provide a list of suggested inputs as a user types input in a text box. Baluja, ¶¶ 36-37 further generates a supplemental dictionary to be used for input disambiguation in association with a particular application. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including wherein the first content type is TV channels in Lowles as modified because any type of information can be used as a custom word list in Lowles or as a supplemental dictionary in Baluja and doing so would further increase usability of Lowles as modified by explicitly including TV channels as a custom word list or a supplemental dictionary to be used for input disambiguation.  
Claims 38 and 46 are rejected under the same rationale as claim 30.

Response to Amendment and Arguments
In light of amendments, claim objections are withdrawn.
Double patenting rejections are maintained because Applicant neither presented any evidence for overcoming the rejections nor filed a Terminal disclaimer.
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.

Conclusion
The following prior art made of record and not relied upon is also considered pertinent to applicant's disclosure.
Flinchem et al., Patent No.: US 6,307,548:
In accordance with one aspect of the invention, one of the keys is assigned a plurality of punctuation characters. In one preferred embodiment, the period ' . ', hyphen ' -', and apostrophe '3' are assigned to one of the keys. The user may type one of the characters on the key by a single activation of the key at the point where the punctuation character is desired. Because a plurality of punctuation characters is assigned to the key, the keystroke is ambiguous. The system of the present invention determines from the preceding and following keystrokes which punctuation character was intended and generates it automatically. The alternative interpretations of the keystroke sequence can also be provided to the user in the selection list. Col. 3. l. 58-col. 4, l. 3.
The following prior art was also provided in the previous office action pertinent to applicant's disclosure. 
Kamvar et al., Pub. No.: US 2005/0283468:  

The dictionary 602 includes a number of exemplary dictionary entries 603(a) through 603(h). Each of the entries 603 includes a term portion 604 and a popularity value 605. The term portion 604 stores the single or multiword terms which could be identified as a possible query search term. The popularity value 605 is a value that indicates how popular the associated term portion 604 may be at any given moment in time. The popularity value 605 can be used to rank the predicted search queries according to current popularity and therefore increase the likelihood that the user will be presented with an intended query term.¶ 42.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159